UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7224


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

NINA MARIE STRICKLAND,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:07-cr-00005-FDW-1; 3:11-cv-00279-GCM)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nina Marie Strickland, Appellant Pro Se.    Thomas A. O'Malley,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nina     Marie    Strickland       seeks   to    appeal       the   district

court’s    order     dismissing        as   untimely     her    28       U.S.C.A.    § 2255

(West Supp. 2011) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)           (2006).           A      certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that     the     district       court’s      assessment           of   the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).             When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a   debatable        claim   of   the    denial      of    a    constitutional

right.        Slack, 529 U.S.    at   484-85.       We       have    independently

reviewed the record and conclude that Strickland has not made

the requisite showing.             Accordingly, we deny a certificate of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately




                                             2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3